

EMPLOYMENT AGREEMENT




THIS AGREEMENT made as of this 31st day of January, 2006


BETWEEN:


Aultra Gold Inc. (Canada), a British Columbia corporation, having a head office
at 1750 - 999 West Hastings Street,
Vancouver, British Columbia, V6C 2W2


(the "Company")


OF THE FIRST PART


AND:


Mr. Rauno Perttu, of 2816 Upper Applegate Road,
Jacksonville OR 97530


(the "Employee")


OF THE SECOND PART


WHEREAS:


A.  The Employee has expertise in the acquisition and financing of mineral
properties;


B.  The Company has agreed to employ the Employee and the Employee has agreed to
accept such employment on the terms and conditions of the Company hereinafter
set forth;


NOW THEREFORE in consideration of the premises and mutual covenants herein
contained, the parties hereto agree as follows:




1. ENGAGEMENT OF SERVICES


1.1
Employment - The Company hereby agrees to employ the Employee as President and
Chief Executive Officer of the Company and of any affiliated or subsidiary
companies for the purpose of carrying on the same or the similar business of
business of acquiring and exploring gold and mineral properties with proven and
probable reserves and the Employee hereby accepts such employment.




1.2
Scope of Duties - The Employee shall perform such duties, functions and
assignments related to the Company's business as may from time to time be
reasonably required of him by the Board of Directors of the Company or in the
case of an affiliate or subsidiary company, by the Board of Directors of that
Company. In addition the Employee shall be responsible for:



 
 

--------------------------------------------------------------------------------

 
(a)
seeking out mineral properties for acquisition by the Company;




 
(b)
conducting negotiations on behalf of the Company in respect of the acquisition
of mineral properties, including options to acquire mineral properties;




 
(c)
exploring, drilling, developing, constructing, operating mines; and




 
(d)
assisting the Company in obtaining all equity financing needed by it in
connection with the exploration and development of the mineral properties
acquired during the term of this Agreement,




 
subject at all times to the direction of the Board of Directors of the Company.





2. TERM OF AGREEMENT


2.1
Term - The term of this Agreement shall commence on the date first written above
and shall continue in effect until this Agreement is terminated pursuant to the
provisions of Article 5 (the "Term").





3. REMUNERATION


3.1
Salary - The Company shall pay to the Employee the sum of $10,000 per month
during the Term, on the last day of each and every month throughout the Term.



3.2
Expenses - The Company shall reimburse the Employee for all reasonable
traveling, promotional and other expenses actually and properly incurred by him
in his duties hereunder. All claims for reimbursement submitted by the Employee
shall be supported by receipts or other evidence satisfactory to the Company.



3.3
Stock options - In addition to the compensation provided for in paragraph 3.1,
the Employee shall be entitled to such stock options as may be approved by the
Board of Directors of the Company and the regulatory authorities and shall be
entitled to participate in any employee share purchase plans as may from time to
time be established by the Board of Directors of the Company.



3.4
Benefits - The Employee shall be entitled to participate in all other benefit
plans adopted by the Company for its employees from time to time.





 
 

--------------------------------------------------------------------------------

 
4. CONFIDENTIALITY


4.1
Non-disclosure of corporate information - The Employee shall not, either during
the course of providing his services hereunder or at any time thereafter,
disclose to any person, other than to the directors and employees of the Company
in the course of providing his services hereunder, any confidential information
concerning the business or affairs of the Company which the Employee may have
acquired in the course of or incidental to providing his services hereunder or
otherwise.



4.2
Use of corporate information - The Employee shall not directly or indirectly use
(whether for his own benefit or to the detriment or intended detriment of the
Company) any confidential information he may acquire with respect to the
business and affairs of the Company. All such information shall be held by the
Employee in trust for the sole benefit of the Company.





5. TERMINATION


5.1
Termination by Company - Notwithstanding paragraph 2.1, the Company may
terminate this Agreement prior to the expiry of the Term at any time without
notice for just cause, or without cause upon 3 months notice in writing or upon
the payment to the Employee of $30,000 in lieu of such notice.



5.2
Termination by the Employee - The Employee may terminate this Agreement upon 3
months notice in writing to the Company, or without notice for just cause.



5.3
Disability - If the Employee fails, by reason of illness or mental or physical
disability or other incapacity, to perform his duties hereunder for any six
consecutive calendar months in any twelve month period during the Term, then
either the Employee or the Company may at the expiration of such six month
period deliver notice to the other party that this Agreement and the employment
of the Employee hereunder is terminated, and upon such notice being delivered by
the Company or the Employee, this Agreement and such employment shall terminate.





6.  GENERAL PROVISIONS


6.1
Governing Law - This Agreement shall be governed by and construed in accordance
with the laws of the Province of British Columbia, and the parties agree to
submit to the jurisdiction of the courts of British Columbia with respect to any
legal proceedings arising herefrom.



6.2
Notice - Any notice required or permitted to be given under this Agreement shall
be in writing and may be delivered personally or by prepaid registered post
addressed to the parties at the above mentioned addresses or at such other
address of which notice may be given by such party. Any notice shall be deemed
to have been received, if personally delivered, on the date of delivery, and if
mailed as aforesaid, then on the fourth business day following the day of
mailing.



6.3
Assignment - This Agreement may not be assigned in whole or in part by either of
the parties.



IN WITNESS WHEREOF the parties have executed this Agreement as of the day and
year first above written.


Aultra Gold, Inc. (Canada)

 
_______________________________
Authorized Signatory




SIGNED, SEALED & DELIVERED
by Rauno Perttu in the presence of:
___________________________________
Signature of Witness
 
Name: ___________________________________
Address: _________________________________  
___________________________________
 
 
Occupation: ______________________________ 
)
)
)
)
)  
) Rauno Perttu
)
)
)
)
)
)




